Name: 2002/245/EC: Council Decision of 28 February 2002 on the conclusion of an agreement on co-operation and customs union between the European Economic Community and the Republic of San Marino and of the Protocol thereto following the enlargement which took effect on 1 January 1995
 Type: Decision
 Subject Matter: Europe;  tariff policy;  European construction
 Date Published: 2002-03-28

 Avis juridique important|32002D02452002/245/EC: Council Decision of 28 February 2002 on the conclusion of an agreement on co-operation and customs union between the European Economic Community and the Republic of San Marino and of the Protocol thereto following the enlargement which took effect on 1 January 1995 Official Journal L 084 , 28/03/2002 P. 0041 - 0042Council Decisionof 28 February 2002on the conclusion of an agreement on co-operation and customs union between the European Economic Community and the Republic of San Marino and of the Protocol thereto following the enlargement which took effect on 1 January 1995(2002/245/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 308, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Agreement on co-operation and customs union between the European Economic Community and the Republic of San Marino, hereinafter referred to as the "Agreement", was signed in Brussels on 16 December 1991 and has been ratified by the 12 Member States who were signatories thereto at the time.(2) An Interim Agreement on Trade and Customs Union was concluded between the European Economic Community and the Republic of San Marino pending the Agreement's entry into force(3).(3) Austria, Finland and Sweden have joined the European Union and must, in accordance with the Treaty of Accession, accede to the Agreement.(4) Their accession requires no amendment to the Agreement other than the preparation of authentic texts in the Finnish and Swedish languages.(5) This being so, given the special situation of San Marino and in furtherance of the Community's external economic relations, the Agreement should enter into force in so far as it concerns the Community and the 12 signatory Member States.(6) The Council, acting on behalf of the Community, should at the same time approve a Protocol to the Agreement consequent upon the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (hereinafter referred to as the "Protocol").(7) In the case of Austria, Finland and Sweden, the Agreement and the Protocol thereto and, in that of the other 12 Member States, the Protocol, will enter into force after notification has been given that the relevant procedures have been completed,HAS DECIDED AS FOLLOWS:Article 1The Agreement on co-operation and customs union between the European Economic Community and the Republic of San Marino, signed in Brussels on 16 December 1991, including the declarations forming part thereof, is hereby approved on behalf of the Community.The texts of the Agreement and the declarations are annexed to this Decision.The President of the Council shall, on behalf of the Community, give the notification provided for in Article 30 of the Agreement.Article 2The Protocol to the Agreement on Cooperation and Customs Union between the European Economic Community and the Republic of San Marino consequent upon the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union is hereby approved on behalf of the Community.The text of the Protocol is annexed to this Decision.The President of the Council shall, on behalf of the Community, give the notification provided for in Article 3 of the Protocol.Done at Brussels, 28 February 2002.For the CouncilThe PresidentA. Acebes Paniagua(1) OJ C 302, 22.11.1991, p. 10 andOJ C 124, 21.4.1997, p. 1.(2) OJ C 241, 21.9.1992, p. 169 andOJ C 328, 26.10.1998, p. 218.(3) OJ L 359, 9.12.1992, p. 13.